Citation Nr: 0000334	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a thyroid disability 
claimed as secondary to herbicide (Agent Orange (AO)) 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran was discharged from active duty in December 1967 
after completing more than six years of active military 
service.  The final DD Form 214 shows that he received the 
Vietnam Service Medal.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDING OF FACT

The claim of entitlement to service connection for a thyroid 
disability as secondary to AO exposure is not supported by 
cognizable evidence showing the claim to be plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a thyroid 
disability as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show no reference to a 
thyroid disorder.  The endocrine system was reported as 
normal on clinical evaluations completed as a part of various 
examinations from April 1956 through his separation 
examination in October 1967.  A military physical examination 
in 1979 was also pertinently unremarkable.

The record shows that the veteran filed several applications 
for VA compensation benefits in the early 1980's for 
disorders other than the thyroid.  A VA examiner in 1984 
reported no endocrine abnormality and a psychiatric examiner 
noted an unremarkable past medical history except for the low 
back and blood pressure.  The records considered by the 
Social Security Administration in the late 1980's are also 
unremarkable for a reference to any thyroid disorder.  Other 
contemporaneous VA and private medical reports are also 
pertinently unremarkable.

In a letter to a member of Congress in March 1989, the 
veteran referred to an AO program set up to pay out over many 
years and veterans in general, but did not specifically refer 
to a disability associated with AO exposure.  He did so in a 
1990 VA compensation application by claiming compensation for 
a psychiatric disorder and stomach cancer.  The RO advised 
him at the time of a VA examination and treatment program 
available to such claimants and that adjudication would be 
deferred until regulations were issued.  The RO in May 1994 
denied the claim and advised him of the determination.

The veteran's claim with VA in late 1996 was the first 
reference to a thyroid disorder that he claimed was related 
to AO exposure.  Private medical treatment records submitted 
with the claim showed a thyroid problem initially in late 
1989 and referred to as hypothyroidism, hyperthyroidism and 
Graves disease, status post thyroid ablation.  In a follow-up 
examination in May 1994 was reported the veteran's concern 
regarding AO exposure in 1966 and hypothyroidism.  The 
assessment was hypothyroidism, hypertension well controlled 
and tension tremor, rule out AO toxicity.  A subsequent 
report in August 1995 mentioned his concern about a tremor 
and the examiner's assessment was that the tremor could be 
related to AO and that a cerebellar lesion should be ruled 
out.   

The veteran in correspondence accepted as a notice of 
disagreement and in his substantive appeal mentioned thyroid 
cancer in discussing his thyroid disorder.  He also stated in 
the December 1996 letter, in essence, that he was correct in 
his belief of a relationship between the thyroid disease and 
AO exposure. 


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for endocrinopathy although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(e).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).




A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).



In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).


In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  In view of the veteran's 
correspondence to a public official noted previously the 
Board will point out for informational purposes that a 
veteran's eligibility for a disability payment from the Agent 
Orange Veteran Payment Program does not automatically 
establish entitlement to VA compensation.  Id. at 160-62. 

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for a thyroid disorder as 
secondary to exposure to AO is not well grounded and must be 
denied.  The Board observes that it is not claimed and not 
shown by competent evidence that the claim is plausible on a 
basis other than exposure to AO.  The record shows thyroid 
disease initially many years after service and provides no 
medical nexus evidence.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions, provided in writing cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, 2 Vet. App. at 
611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

Regarding the claim for thyroid disability secondary to AO 
exposure, the Board observes that there has been no competent 
evidence submitted or referred to that supports the veteran's 
belief.  It should be observed that thyroid cancer is not 
mentioned in the record and the Board can conclude that this 
is the veteran's interpretation of his condition.  However, 
as it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection on the basis of AO exposure is not 
well grounded.  The absence of medical evidence providing a 
link to service on the basis of herbicide exposure is a 
critical element missing, and in this case requires probative 
medical evidence.  The veteran's assertions regarding 
herbicide-related causation are of no evidentiary value to 
well ground the claim.  Grottveit, supra. 

Therefore, the Board is of the opinion that no further duty 
to assist in development is necessary.  The RO has 
conscientiously sought to develop the claim.  Further, the 
veteran has assisted in the location of additional evidence.  
The RO has contacted the veteran regarding the submission of 
evidence and in so doing has extended to the veteran 
preliminary or threshold assistance that may voluntarily be 
accorded a claimant by VA at the initial stages of a claim.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  

The Board observes that no thyroid disorder has been 
recognized as positively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  The veteran did have service in 
Vietnam during the Vietnam era but he has not shown a 
disability to which the liberal rules for presumptive service 
connection apply.  Therefore he is not entitled to any 
presumption of having been exposed to AO.  

And, as the Secretary has not recognized the veteran's 
thyroid disorder as having a positive association to AO 
exposure, the claim must fail in the absence of competent 
evidence supporting a positive relationship. McCartt v. West, 
12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e); see also 64 Fed. Reg. 59232-243 (November 2, 1999), 
61 Fed. Reg. 41442-449 (August 8, 1996), 59 Fed. Reg. 341-46 
(January 4, 1994).  

The Board has not ignored the representative's argument 
regarding the confusion over the VA medical examination 
scheduled in late 1997 but canceled and the possible effect 
on this claim.  It appears the examination was ordered to 
assess the veteran's permanent disabilities for nonservice-
connected disability pension purposes, as he had filed a 
claim for the benefit in late 1997.  The RO granted the claim 
in early 1999 after review of other evidence.  

The veteran had been previously advised of the VA examination 
and treatment program available for AO claimed disorders but 
apparently had not taken advantage of it.  It is notable that 
non-VA medical records mention the assessment of a possible 
AO link to a tremor but not thyroid disease.  However as the 
Board finds the claim is not well grounded there is no burden 
upon the Board to require further examination.  Brewer v. 
West, 11 Vet. App. 228 (1998).  The representative's argument 
is directed to a duty to assist.  However, the Board must 
point out that it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim and that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.

The RO decision in 1996 appeared to have denied the claim on 
the merits.  The Board has considered and denied the 
veteran's claim as not well grounded.  For the Board to 
consider this claim on the merits would have accorded the 
claim more consideration than warranted under the 
circumstances.  Therefore the veteran is not prejudiced by 
the determination on a different theory.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim on the basis of AO exposure 
or any other basis.  It appears for the veteran's statements 
that his belief of a relationship is the extent of the 
evidence.  He has been provided ample opportunity to submit 
competent evidence to support it.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir.1997); Epps, supra.

As the veteran's claim of entitlement to service connection 
for a thyroid disability claimed as secondary to AO exposure 
is not well grounded, the doctrine of reasonable doubt has no 
application to his claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a thyroid disability 
claimed as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

